Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 01/24/2022 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia determining, at a dispatch reliability apparatus, a particular dispatch reliability rate associated with at least one aircraft part of a group of aircraft parts, determining the particular dispatch reliability rate comprising: determining a total demand quantity for the at least one aircraft part for a total number of incoming flights that have previously arrived at a first facility within a time span; and determining a weighted average demand quantity for the at least one aircraft part, the weighted average demand quantity based on the total demand quantity and a number of the incoming flights that demanded the at least one aircraft part, wherein the particular dispatch reliability rate is based on the weighted average demand quantity; comparing the particular dispatch reliability rate to a dispatch reliability rate threshold to generate comparison data; determining to adjust a stock level of the at least one aircraft part at the first facility based on the comparison data; and generating a command to instruct a transport system to move a quantity of the at least one aircraft part between the first facility and a second facility to adjust the stock level of the at least one aircraft part at the first facility.  The closest prior art of record is Brandstetter in Office Action dated 11/22/2021 wherein Brandstetter ¶0025 teaches a mapping of the fleet aircraft that indicates part demand by how many fleet aircraft are likely to suffer failures in a specified time interval and which aircrafts of the fleet are likely to suffer failures.  However, Brandstetter alone or in combination with the prior art of record Baiada and Brozat does not teach the above limitations.     
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS GILLS/               Primary Examiner, Art Unit 3623